                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     at CHATTANOOGA

 KENNETH FREEMAN,                                   )
                                                    )
         Plaintiff,                                 )
                                                    )   No. 1:20-CV-290
 v.                                                 )
                                                    )   Judge Curtis L. Collier
 PAUL JONES, et al.,                                )
                                                    )
         Defendants.                                )


                                       MEMORANDUM

         United States Magistrate Judge Susan K. Lee filed a report and recommendation (the

 “R&R”) on December 1, 2020, recommending this action be dismissed for failure to state a claim

 on which relief may be granted and the motion for leave to proceed in forma pauperis (the “IFP

 Application”) (Doc. 1) be denied as moot. (Doc. 11.) Plaintiff, Kenneth Freeman, acting pro se,

 filed a timely objection to the R&R. (Doc. 12.)

 I.      BACKGROUND

         On October 30, 2020, the Magistrate Judge concluded Plaintiff’s original complaint failed

 to state a claim on which relief could be granted, citing discrepancies in the complaint about the

 people or entities Plaintiff was seeking to sue and the lack of a basic narrative of what allegedly

 happened between Plaintiff and any Defendant. (Doc. 9 at 2–3.) The Magistrate Judge gave

 Plaintiff fourteen days to file an amended complaint, which was “not [to] incorporate the original

 complaint or any other filing by reference,” and which was to “clearly list each Defendant that

 Plaintiff wishes to sue in the caption.” (Id. at 3.)




Case 1:20-cv-00290-CLC-SKL Document 13 Filed 01/07/21 Page 1 of 3 PageID #: 31
         On November 12, 2020, Plaintiff filed a one-page amended complaint invoking Title VII

 of the Civil Rights Act of 1964, asking for damages of twenty-five million dollars and referencing

 an Equal Employment Opportunity Commission inquiry number. (Doc. 10.) The amended

 complaint does not name any person or entity as a defendant, nor does it contain any allegations

 of fact. (See id.)

         The R&R recommends dismissal of Plaintiff’s action because “the amended complaint still

 does not contain a basic narrative of what happened, . . . and it does not identify any defendants in

 a case caption or in the body of the document.” (Doc. 11 at 2.) The R&R concludes “these

 deficiencies are fatal to Plaintiff’s claims.” (Id.)

 II.     STANDARD OF REVIEW

         If a party objects to the proposed findings and recommendations of a magistrate judge, the

 party may file written objections within fourteen days. 28 U.S.C. § 636(b)(1)(C). The district

 court must then undertake a de novo review of the specific proposed findings or recommendations

 to which objection is made. Id. A specific objection is one that “explain[s] and cite[s] specific

 portions of the report which [counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d 981, 994

 (6th Cir. 2007) (quoting Smith v. Chater, 121 F.3d 709 (6th Cir. 1997) (Table)) (alterations in

 original). “[T]he district court need not provide de novo review where the objections are

 ‘frivolous, conclusive, or general.’” Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (quoting

 Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982), overruled on other grounds by

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1422–23 (5th Cir. 1996)).




                                                    2


Case 1:20-cv-00290-CLC-SKL Document 13 Filed 01/07/21 Page 2 of 3 PageID #: 32
 III.    ANALYSIS

         Plaintiff’s objection to the R&R states in its entirety as follows:

         How could you close a case that you never open, if you open up this case and look
         at those files you can clearly see that thees people are racist. the EEOC said if they
         didn’t do it too white people then it wasn’t Racism. So the wrong to . . . . . .

 (Doc. 12 (so in original).)

         Plaintiff’s objection does not cite specific portions of the R&R or explain how any specific

 portions of the R&R are problematic. Plaintiff’s objection does not address the substance of the

 R&R, which discusses Plaintiff’s failure to identify any defendant or allege any facts that could

 state a claim for relief. Instead, the objection is a general one, asserting it is “clear[]” that “the[se]

 people are racist.” (Id.) Such a general objection does not require de novo review of the R&R.

 See Mira, 806 F.2d at 637.

         The Court has reviewed the record in this case. The Court agrees with the R&R’s

 conclusion that Plaintiff’s amended complaint fails to state a claim on which relief can be granted.

 Accordingly, the Court will dismiss Plaintiff’s action. See 28 U.S.C. § 1915(e)(2)(B).

 IV.     CONCLUSION

         After reviewing the record, the Court agrees with the R&R. Plaintiff’s objection (Doc. 12)

 will be OVERRULED. The Court will ACCEPT and ADOPT the R&R (Doc. 11). Plaintiff’s

 action will be DISMISSED. Plaintiff’s IFP Application (Doc. 1) will be DENIED AS MOOT.

         SO ORDERED.

         ENTER:

                                                          /s/____________________________
                                                          CURTIS L. COLLIER
                                                          UNITED STATES DISTRICT JUDGE


                                                     3


Case 1:20-cv-00290-CLC-SKL Document 13 Filed 01/07/21 Page 3 of 3 PageID #: 33
